11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Laci Rena Wright,                            * From the 42nd District
                                               Court of Taylor County,
                                               Trial Court No. 24602A.

Vs. No. 11-13-00061-CR                       * September 17, 2015

The State of Texas,                          * Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

          This court has inspected the record in this cause and concludes that
there is error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are reversed, and we render
judgments of acquittal on both counts.